DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE filed 4/26/2021 is acknowledged, Amendment filed 4/14/2021 is entered.
Claims 1-3, 9-14, 24-27 and 35-39 have been amended.
Claims 5-7, 15-23, 28-34, and 40-50 have been previous cancelled.
Claims 1-4, 8-14, 24-27 and 35-39 remain pending.

Allowable Subject Matter
Claims 1-4, 8-14, 24-27 and 35-39 are allowed, renumbered 1-20.
The following is an examiner’s statement of reasons for allowance:
As indicated in the Advisory Action dated 4/23/2021, the present amendments overcome the previous rejection based on the combination of Anderson, Wallace, and Zeng, as the present amendments provide distinctions through amendments to the first and second histogram pictures applied to a convolutional neural network on the basis of first and second metric values corresponding to first and second communication demand of first and second applications, as now claimed and considered together as a whole with the previously claimed limitations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477